Abatement Order filed May 3, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00122-CR
                                     ____________

                        REGINALD TYRELL PRICE, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                         On Appeal from the 263rd District Court
                                  Harris County, Texas
                             Trial Court Cause No. 1268303


                               ABATEMENT ORDER

       On December 14, 2011, appellant filed an Agreed Motion to Abate Appeal. The
substance of this motion pertained to the integrity of certain ballistics evidence. On
December 15, 2011, this Court granted the State’s Additional Motion to Abate Appeal for
Findings and Conclusions and ordered the trial court to reduce to writing it findings of facts
and conclusions of law on the voluntariness of appellant’s custodial statement. The trial
court complied with this Court’s order, and this Court has received a supplemental clerk’s
record and reporter’s record stemming from the abatement. This case was reinstated on
this Court’s active docket and was submitted on January 11, 2012.
       According to appellant’s motion, the parties were attempting to resolve the
evidentiary issue. It is unclear from the record whether the substance of appellant’s
agreed motion to abate was addressed during the previous abatement.
       Accordingly, we abate this appeal for 30 days and remand to the trial court to
conduct a hearing on the integrity of firearms and ballistics evidence referenced in
appellant’s agreed motion to abate appeal. The judge shall see that a record of the hearing
is made, and shall order the court reporter and the trial clerk to forward a transcribed record
of the hearing and a supplemental clerk’s record containing the trial court’s signed order
ruling on the motion for new trial. Those records shall be filed within 30 days of the date
of this order.
       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the supplemental
reporter’s and clerk’s records are filed. The court will also consider an appropriate motion
to reinstate the appeal filed by either party, or the court may reinstate the appeal on its own
motion. It is the responsibility of any party seeking reinstatement to request a hearing date
from the trial court and to schedule a hearing in compliance with this court’s order. If the
parties do not request a hearing, the court coordinator of the trial court shall set a hearing
date and notify the parties of such date.
       In the event this matter has been resolved or is resolved prior to the expiration
of 30 days, it is requested that the parties inform the court as soon as possible.



                                       PER CURIAM




                                              2